Order entered January 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01001-CV

                     IN THE INTEREST OF P.G.G. ET AL, MINORS

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF05-03154-R

                                         ORDER
       The Court has before it appellee’s January 18, 2013 second motion for extension of time

to file appellee’s brief. The Court GRANTS the motion in part and ORDERS appellee to file

her brief by February 26, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE